DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification

SMD # 10-018
ACA # 8

September 9, 2010
Re: Hospice Care for Children in Medicaid and CHIP
Dear State Health Official:
Dear State Medicaid Director:
This letter is one of a series intended to provide guidance on the implementation of the
Affordable Care Act (Pub. L. No. 111-148 as amended by the Health Care and Education
Reconciliation Act of 2010 (Pub. L. No. 111-152)), together known as the Affordable Care Act.
Specifically, this letter provides guidance to States on the implementation of section 2302 of the
Affordable Care Act, entitled “Concurrent Care for Children.” Section 2302 of the law amends
sections 1905(o)(1) and 2110(a)(23) of the Social Security Act to remove the prohibition of
receiving curative treatment upon the election of the hospice benefit by or on behalf of a
Medicaid or Children’s Health Insurance Program (CHIP) eligible child.
Hospice services are covered under the Medicaid and CHIP programs as an optional benefit.
However, the Early and Periodic Screening, Diagnostic and Treatment (EPSDT) provision
requires Medicaid and CHIP programs operating as Medicaid expansions to provide all
medically necessary services, including hospice services, to individuals under age 21. In order to
qualify for the hospice service in either Medicaid or CHIP, a physician must certify that the
eligible person is within the last 6 months of life.
The Affordable Care Act does not change the criteria for receiving hospice services; however,
prior to enactment of the new law, curative treatment of the terminal illness ceased upon election
of the hospice benefit. This new provision requires States to make hospice services available to
children eligible for Medicaid and children eligible for Medicaid-expansion CHIP programs
without forgoing any other service to which the child is entitled under Medicaid for treatment of
the terminal condition. These services and supports may include pain and symptom management
and family counseling provided by specially-trained hospice staff. States with stand-alone CHIP
programs continue to have the option to provide hospice services, but if they cover hospice
services they must comply with the new requirements under the Affordable Care Act.
We believe implementation of this new provision is vitally important for children and their
families seeking a blended package of curative and palliative services. This provision will
increase utilization of hospice services since parents and children will no longer be required to
forego curative treatment.

Page 2 – State Health Official/State Medicaid Director
This provision was effective upon enactment of the Affordable Care Act on March 23, 2010
Therefore, under Medicaid, including CHIP programs operating as Medicaid expansions, we
expect States will continue the provision of medically necessary curative services, even after
election of the hospice benefit by or on behalf of children receiving services. States operating
stand-alone CHIP programs that offer the optional hospice benefit must now provide it
concurrently with medically necessary curative services.
Implementation
Medicaid
The Centers for Medicare & Medicaid Services (CMS) is revising the Medicaid State plan
hospice preprint page of Attachment 3.1-A and 3.1-B to reflect this new feature of the hospice
benefit. Once approved, CMS will release the new preprint page for States’ use. States will
need to submit the revised preprint page to indicate that hospice is provided to children
concurrently with curative treatment. States are not required to submit any needed revisions to
their State plan coverage language until the preprint page is made available but are expected, in
the interim, to be providing these services consistent with the requirements described in this
guidance.
CHIP
As noted above, the Medicaid guidance also applies to CHIP programs operating as a Medicaid
expansion. States with separate CHIP programs that currently cover hospice services do not need
to submit a State Plan amendment (SPA) to modify this definition, but States are expected to
implement these services in compliance with the Affordable Care Act. We are, however, happy
to work with States that are interested in submitting SPAs to explicitly modify the definition of
hospice services. States with separate CHIP programs that do not currently cover hospice
services and would like to extend this benefit to children do need to submit a SPA indicating this
intention and confirming that hospice services will be offered concurrently with curative
treatment.
We are ready to work with States to provide assistance in implementing this new requirement,
and we look forward to our continuing collaboration. If you have any questions, please contact
Ms. Barbara Edwards, Director of the Disabled and Elderly Health Programs Group, at
410-786-7089, or at Barbara.Edwards@cms.hhs.gov. If you have any questions on
implementing this provision in the CHIP program, please contact Ms. Victoria Wachino,
Director of the Family and Children’s Health Programs Group, at 410-786-9535, or at
Victoria.Wachino@cms.hhs.gov.
Sincerely,
/s/
Cindy Mann
Director

cc:

CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children's Health
Richard Fenton
Acting Director
Health Services Division
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Carol Steckel
President
National Association of Medicaid Directors
Debra Miller
Director for Health Policy
Council of State Governments
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

